DETAILED ACTION
	For this Office action, Claims 1-20 are pending.  Claims 1-4 and 9-11 have been withdrawn due to a previous restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 5-8 and 12-20 in the reply filed on 29 April 2022 is acknowledged.  Claims 1-4 and 9-11 have been withdrawn, while Claims 5-8 and 12-20 will be examined within this Office action.  Applicant agreed to the withdrawal of Claims 9-11, which were respectively dependent on withdrawn Claims 2-4, in the interview conducted 26 July 2022 (see attached Interview Summary Form).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 5-8 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a parameter determining method for a pipe section of a heavy metal separating device that comprises according to a design flow of the pipe section and codes for design of outdoor wastewater engineering, determining a relation between a diameter of the pipe section and a depth of wastewater in the pipe section; setting an initial value of the diameter of the pipe section as a minimum pipe diameter  threshold specified in the codes for design of outdoor wastewater engineering; according to the relation, calculating the wastewater depth corresponding to the pipe section diameter; determining fullness of the pipe section according to the depth of wastewater; according to the diameter of the pipe section, obtaining maximum design fullness corresponding to the diameter of the pipe section by looking up a relation table of the pipe diameter and the maximum design fullness; determining whether the fullness is greater than the maximum design fullness to obtain a first determining result: if the first determining result indicates that the fullness is greater than the maximum design fullness, increasing the diameter of the pipe section to obtain an updated pipe section diameter, and returning to the step of calculating the wastewater depth corresponding to the pipe section diameter according to the relation; if the first determining result indicates that the fullness is less than or equal to the maximum design fullness, outputting the pipe section diameter as a diameter value of the pipe section; and according to the diameter value of the pipe section and preset ratios of radiuses of the multilayer pipes, determining the number of pipe layers of the pipe section and the diameter of each pipe layer”, which is considered an abstract idea because the end result of the claimed invention is a determination of the number of pipe layers of the pipe section and a diameter of each pipe layer that—without a provided practical or physical utility/application to the pipe layers or sections—is considered an abstract idea.  This judicial exception is not integrated into a practical application because no practical application has been recited resulting from the determination or the other cited steps. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, while the claims recite a heavy metal separating device, said metal separating device is not integrated with the claimed method because the physical/practical features only provide numerical values and measurements (diameters, depth, relations, etc.) for the other method steps.  Furthermore, the indefinite nature of some of the features (see below) make it unclear whether these limitations provide a contribution over the prior art.  For these reasons, the claims are rejected under 35 U.S.C. 101.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Upon examination, the claims have a plurality of issues of indefiniteness that require grounds of rejection under 35 U.S.C. 112(b).  The issues are listed below in the order they are organized within the claim set. 
Claim 5, Lines 1-2 recite “the heavy metal separating device”, which lacks established antecedent basis (for this and all other antecedent basis, an amendment to the limitation replacing the word “the” with the words “a” or “an” will overcome these grounds of rejection).  Claims 6-8 and 12-20 are all either directly or indirectly dependent on Claim 5, so said claims are also rejected under 35 U.S.C. 112(b) for this reason and all following issues of indefiniteness related to instant Claim 5.
 Claim 5, Line 4 first introduces the limitation “the pipe sections each comprise multilayer pipes”; however, the claimed “multilayer pipes” are considered indefinite because the claim language is unclear on what may comprise a multilayer pipe to read on the claims.  For instance, a multilayer pipe can be considered a plurality of pipes stacked vertically or horizontally, or said multilayer pipe may have a concentric pipe configuration.  Upon further consideration of the specification for guidance on such a multilayer pipe, a definition or suggestion for what may comprise the structure or configuration of the feature was not found; therefore, the issue renders the claims indefinite.  This issue can be resolved by amending the claims to further recite the structure of the multilayer pipe or providing where in the specification/drawings the structure of a multilayer pipe can be determined.  
	Claim 5, Lines 8-10 first introduces the limitations “according to a design flow of the pipe section and codes for design of outdoor wastewater engineering”; however, the limitations render the claims indefinite because the claim language is unclear what may be considered “a design flow of the pipe section” or “codes for design of outdoor wastewater engineering” that would read on the claims as filed.  Since said design flow and codes are unspecified in the claims, the limitations are unclear whether any design flow/codes would apply to the claims or more discretion would be required.  This issue can be resolved by either deleting the claim limitations of interest or amending them to be more detailed with which design flows/codes are required to read on the claims.  
	Claim 8, Line 7 first introduces the limitation “the radius of the innermost pipe”, however, “the innermost pipe” lacks established antecedent basis.  Since the structure of the multilayer pipe has not been established (see above rejection with respect to multilayer pipes), an innermost pipe would not be considered inherent with the intended pipe design.  This issue is also present in the related limitations of Claims 18-20, and those claims are rejected under 35 U.S.C. 112(b) for the reasons above.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is dependent on Claim 6, but Claim 12 comprises the same limitations of Claim 6.  Since Claim 12 only repeats the subject matter of Claim 6, it does not further limit the scope of Claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is dependent on Claim 7, but Claim 16 comprises the same limitations of Claim 7.  Since Claim 16 only repeats the subject matter of Claim 7, it does not further limit the scope of Claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent on Claim 8, but Claim 20 comprises the same limitations of Claim 8.  Since Claim 20 only repeats the subject matter of Claim 8, it does not further limit the scope of Claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paoluccio et al. (herein referred to as “Paoluccio”, US Pat Pub. 2012/0227168) discloses a concentric riser pipe comprising absorbent media (Paragraph [0032]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/26/2022